Citation Nr: 0617863	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  05-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. C.


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.  He died in October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 2005, the appellant testified before the 
undersigned at a hearing at the RO.

On June 6, 2006, the Board granted the appellant's motion to 
advance the appeal on its docket.  


FINDINGS OF FACT

1.  The veteran died in October 2003.

2.  The death certificate lists the immediate cause of death 
as congestive heart failure of days duration. 

3.  The veteran's service-connected esophageal cancer with 
hiatal hernia and reflux esophagitis and generalized anxiety 
disorder aided or lent assistance to the production of the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death, service connection was in 
effect for esophageal cancer with hiatal hernia and reflux 
esophagitis, rated as 60 percent disabling; generalized 
anxiety disorder, rated as 30 percent disabling; and malaria 
and dermatitis, both rated as noncompensable.  A total rating 
based upon individual unemployability due to service-
connected disabilities had also been in effect since August 
30, 1999.

As noted above, the death certificate listed the cause of 
death as congestive heart failure of days duration.

The veteran's service medical records do not reveal any 
complaints or findings of a heart disorder or heart disease.  
At the time of the veteran's October 1945 service separation 
examination, normal findings were reported for the heart, 
arteries, and varicose veins.  The veteran's blood pressure 
reading was noted to be 110/66.  

There were also no complaints or findings of heart problems 
or cardiovascular disease in the years immediately following 
service.  

At the time of her December 2005 hearing, the appellant 
indicated that the veteran's life changed dramatically 
following the esophageal surgery.  She also noted that the 
veteran's dementia increased following the surgery.  The 
appellant stated that the veteran was very debilitated 
following his surgery.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted a December 
2005 statement from T. Goldberger, M.D.

In his December 2005 letter, Dr. Goldberger stated that had 
had a full-time practice of clinical medicine and had served 
as an expert medical witness for the Commonwealth of 
Massachusetts and several medical malpractice insurance 
companies.  He stated that he had reviewed the facts of this 
case.  

He noted that the veteran had served from 1941 to 1945, and 
subsequently developed a number of disabling medical 
conditions, including Barrett's esophagus.  He stated that 
the presence of Barrett's esophagus significantly increased 
the risk of esophageal cancer.  He noted that the veteran 
underwent surgery for esophageal cancer and rapidly developed 
a number of medical conditions, including impairment in 
memory, judgement, concentration, mood, and ability to 
function independently.  He observed that in a January 2000 
letter E. Fischer, M.D., an Assistant Professor of 
Neurosurgery at Boston University School of Medicine, stated 
that the stress of the veteran's longstanding gastric 
problems "exacerbated his situation" and disabled him from 
work as an accountant.  

Dr. Goldberger stated that congestive heart failure was not 
an isolated entity.  He noted that a common condition was 
that it was the final pathway leading to death in a myriad of 
medical conditions including the veteran's esophageal 
carcinoma and its related surgery.  He indicated that the 
veteran's deterioration was clearly linked to the sequelae of 
his disability. 

He also stated that the veteran's Barrett's esophagus placed 
him at a high risk for development of esophageal carcinoma, 
the complications which led to his untimely death.  The 
doctor added that it was clear that his disability was, if 
not the primary cause of death, certainly contributory.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record. 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

In this case, the second element is also satisfied, inasmuch 
as service connection was recognized for the esophageal 
disease and psychiatric disability.  

There is also a competent medical opinion linking the cause 
of death to the service connected disease.  The opinion is 
unrebutted by other medical opinion of record.

Service connection is warranted where a claimant submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record.  
Hanson v. Derwinski, 1 Vet. App. 512 (1991).

For the appellant to prevail in her claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

Dr. Goldberger's opinion, places the evidence in at least 
equipoise as to whether service connection is warranted for 
the cause of the veteran's death.  Reasonable doubt is 
resolved in favor of the appellant.  Therefore, service 
connection is warranted for the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


